Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Allowable Subject Matter
Claims 1-15 are allowed due to the new claim limitations of 10/25/2021. The  closest prior art is Datta and Rix. Together these prior art teach the composition with both the first and send ethylene copolymers as described in claim 1. They do not teach wherein said bimodal copolymer composition comprises 70% to 93% of the first copolymer fraction with sufficient specificity. 
Regarding claims 1-15, a lubricating oil composition comprising a base oil and from 0.1 to 10 wt% of a bimodal ethylene copolymer composition;
wherein the bimodal ethylene copolymer composition comprises:
(a) a first ethylene copolymer fraction comprising units derived from ethylene and one or more C3 — C12 a-olefins, and having (1) ethylene-derived content (C2tirst) within the range from 40 wt% to 60 wt%, based on the content of monomer- derived 
(b) a second ethylene copolymer fraction having units derived from ethylene and one or more C3 — C12 alphaolefins, and having (i) ethylene-derived content greater than or equal to C2 first +3% wt, based on the content of monomer-derived units in the second ethylene copolymer fraction; (ii) Mw at least 50,000 g/mol and less than the Mw of the first ethylene copolymer fraction and (iii) branching index g' within the range from 0.96 to 1; 
and wherein said bimodal ethylene copolymer composition comprises 70 to 93 wt% of said first ethylene copolymer fraction, with the second ethylene copolymer fraction constituting the balance; and further wherein the lubricating 011 composition exhibits one or more of the following properties as measured at a concentration of 1.15 wt% of the bimodal ethylene copolymer composition in the lubricating oil composition,
based on the total weight of the lubricating oil composition:
 (i) High Temperature High Shear (HTHS) values, determined per ASTM within the range from 3.0 to 6.0 cP; 
(ii) Kinematic viscosity at 100°C (kv@100°C, determined per ASTM D445) within the range from 12 to 20 cSt; 
(iii) Kinematic viscosity at 40°C (kv @40°C, determined per ASTM D445) within the range from 95 to 120 cSt;
 (iv) kv@100°C after-shear (determined per ASTM D6278) within the range from 7 to 11 cSt; (v) Viscosity Index (determined per ASTM D2270) of at least 140; (vi) Thickening 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771